
	
		IB
		Union Calendar No. 525
		112th CONGRESS
		2d Session
		H. R. 3980
		[Report No.
		  112–722]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 8, 2012
			Ms. Herrera Beutler
			 (for herself and Mr. Schrader)
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		
			December 21, 2012
			Additional sponsors: Mr.
			 Graves of Missouri, Mr.
			 Mulvaney, Mr. Chabot,
			 Mr. Walsh of Illinois,
			 Mr. West, Mr. Hanna, Mr.
			 Schilling, Mr. Tipton,
			 Mrs. Ellmers, and
			 Mr. McKeon
		
		
			December 21, 2012
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on February 8, 2012
		
		
			
		
		A BILL
		To amend the Small Business Act with
		  respect to procurement center representatives and acquisition planning, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Small Business Opportunity Act
			 of 2012.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of
				contents.
					Title I—Procurement center
				representatives
					Sec. 101. Procurement center
				representatives.
					Sec. 102. Small Business Act contracting
				requirements training.
					Title II—Acquisition planning
					Sec. 201. Acquisition planning.
				
			IProcurement center
			 representatives
			101.Procurement center
			 representatives
				(a)In
			 generalSection 15(l) of the
			 Small Business Act (15 U.S.C. 644(l)) is amended by striking the subsection
			 enumerator and inserting the following:
					
						(l)Procurement center
				representatives
						.
				(b)Assignment and
			 roleParagraph (1) of section
			 15(l) of such Act (15 U.S.C. 644(l)) is amended to read as follows:
					
						(1)Assignment and
				roleThe Administrator shall
				assign to each major procurement center a procurement center representative
				with such assistance as may be
				appropriate.
						.
				(c)ActivitiesSection
			 15(l)(2) of such Act (15 U.S.C. 644(l)(2)) is amended—
					(1)in the matter preceding
			 subparagraph (A) by striking (2) In addition to carrying out the
			 responsibilities assigned by the Administration, a breakout and
			 inserting the following:
						
							(2)ActivitiesA
							;
					(2)by striking subparagraph
			 (A) and inserting the following:
						
							(A)attend any provisioning conference or
				similar evaluation session during which a determination may be made with
				respect to the procurement method to be used to satisfy a requirement, review
				any acquisition plan with respect to a requirement, and make recommendations
				regarding procurement method determinations and acquisition
				plans;
							;
					(3)in subparagraph
			 (B)—
						(A)by striking (B)
			 review, at any time, restrictions on competition and inserting the
			 following:
							
								(B)review, at any time, barriers to small
				business participation in Federal
				contracting
								;
						(B)by striking
			 items and inserting goods and services;
			 and
						(C)by striking
			 limitations and inserting barriers;
						(4)in subparagraph (C) by
			 striking (C) review restrictions on competition and inserting
			 the following:
						
							(C)review barriers to small business
				participation in Federal
				contracting
							;
					(5)by striking subparagraph (D) and inserting
			 the following:
						
							(D)review any bundled or consolidated
				solicitation or contract in accordance with this
				Act;
							;
					(6)in subparagraph (E) by striking (E)
			 have access to and inserting the following:
						
							(E)have access
				to
							; and
					(7)by striking subparagraphs
			 (F) and (G) and inserting the following:
						
							(F)receive, from personnel responsible for
				reviewing unsolicited proposals, copies of unsolicited proposals from small
				business concerns and any information on outcomes relating to such
				proposals;
							(G)participate in any
				session or planning process and review any documents with respect to a decision
				to convert an activity performed by a small business concern to an activity
				performed by a Federal employee;
							(H)have electronic access to any acquisition
				plan developed or in development with respect to a procurement activity;
							(I)be an advocate for the maximum practicable
				utilization of small business concerns in Federal contracting, including by
				advocating against the bundling of contract requirements when not justified;
				and
							(J)carry out any other
				responsibility assigned by the
				Administrator.
							.
					(d)AppealsSection 15(l)(3) of such Act (15 U.S.C.
			 644(l)(3)) is amended by striking (3) A breakout procurement center
			 representative and inserting the following:
					
						(3)AppealsA procurement center
				representative
						.
				(e)Notification and
			 inclusionParagraph (4) of section 15(l) of such Act (15 U.S.C.
			 644(l)) is amended to read as follows:
					
						(4)Notification and
				inclusionA procurement
				center representative shall be notified of and included in all applicable
				acquisition planning
				processes.
						.
				(f)Position
			 requirementsSection 15(l)(5)
			 of such Act (15 U.S.C. 644(l)(5)) is amended—
					(1)by striking the paragraph
			 enumerator and inserting the following:
						
							(5)Position
				requirements
							;
					(2)by striking subparagraphs
			 (A) and (B) and inserting the following:
						
							(A)In
				generalA procurement center
				representative assigned under this subsection shall—
								(i)be a full-time employee of the
				Administration;
								(ii)be fully qualified, technically trained,
				and familiar with the goods and services procured by the major procurement
				center to which that representative is assigned; and
								(iii)have a Level III Federal Acquisition
				Certification in Contracting (or any successor certification) or the equivalent
				Department of Defense certification, except that any person serving in such a
				position on the date of enactment of this clause may continue to serve in that
				position for a period of 5 years without the required
				certification.
								;
				and
					(3)in subparagraph (C) by striking (C)
			 The Administration shall establish personnel positions for breakout procurement
			 representatives and advisers assigned pursuant to and inserting the
			 following:
						
							(B)CompensationThe Administrator shall establish personnel
				positions for procurement center representatives assigned
				under
							.
					(g)Major procurement
			 center definedSection
			 15(l)(6) of such Act (15 U.S.C. 644(l)(6)) is amended—
					(1)by striking (6)
			 For purposes and inserting the following:
						
							(6)Major procurement
				center definedFor
				purposes
							;
				and
					(2)by striking other than commercial
			 items and which has the potential to incur significant savings as the result of
			 the placement of a breakout procurement center representative and
			 inserting goods or services, including goods or services that are
			 commercially available.
					(h)TrainingSection
			 15(l)(7) of such Act (15 U.S.C. 644(l)(7)) is amended—
					(1)by striking the paragraph
			 enumerator and inserting the following:
						
							(7)Training
							;
					(2)by striking subparagraph
			 (A) and inserting the following:
						
							(A)AuthorizationAt such times as the Administrator deems
				appropriate, a procurement center representative shall provide training for
				contracting officers, other appropriate personnel of the procurement center to
				which such representative is assigned, and small businesses groups seeking to
				do business with such procurement center. Such training shall acquaint the
				participants with the provisions of this subsection and shall instruct the
				participants in methods designed to further the purposes of this
				subsection.
							(B)LimitationA
				procurement center representative may provide training under subparagraph (A)
				only to the extent that the training does not interfere with the representative
				carrying out other activities under this
				subsection.
							;
				and
					(3)in subparagraph
			 (B)—
						(A)by striking (B)
			 The breakout procurement center representative and inserting the
			 following:
							
								(8)Annual briefing and
				reportA procurement center
				representative
								;
				and
						(B)by striking
			 sixty and inserting 60.
						102.Small Business Act
			 contracting requirements training
				(a)EstablishmentNot later than 1 year after the date of
			 enactment of this Act, the Defense Acquisition University and the Federal
			 Acquisition Institute shall each provide a course on contracting requirements
			 under the Small Business Act, including the requirements for small business
			 concerns owned and controlled by service-disabled veterans, qualified HUBZone
			 small business concerns, small business concerns owned and controlled by
			 socially and economically disadvantaged individuals, and small business
			 concerns owned and controlled by women.
				(b)Course
			 requiredTo have a Federal
			 Acquisition Certification in Contracting (or any successor certification) or
			 the equivalent Department of Defense certification an individual shall be
			 required to complete the course established under subsection (a).
				(c)Requirement that
			 Business Opportunity Specialists be certifiedSection 7(j)(10)(D)(i) of the Small
			 Business Act (15 U.S.C. 636(j)(10)(D)(i)) is amended by inserting after
			 to assist such Program Participant. the following: The
			 Business Opportunity Specialist shall have a Level I Federal Acquisition
			 Certification in Contracting (or any successor certification) or the equivalent
			 Department of Defense certification, except that a Business Opportunity
			 Specialist serving at the time of the date of enactment of the Small Business
			 Opportunity Act of 2012 may continue to serve as a Business Opportunity
			 Specialist for a period of 5 years beginning on that date of enactment without
			 such a certification..
				(d)GAO
			 ReportNot later than 365
			 days after the date of enactment of this Act, the Comptroller General of the
			 United States shall conduct a study and submit a report to the Committee on
			 Small Business of the House of Representatives and the Committee on Small
			 Business and Entrepreneurship of the Senate on the relationship between the
			 size and quality of the acquisition workforce and the Federal government’s
			 ability to maximize the utilization of small businesses in Federal procurement.
			 The report shall specifcally address the following:
					(1)The extent to which training on small
			 business contracting laws affects a contracting officer’s determination to use
			 one of the contracting authorities provided in the Small Business Act.
					(2)The relationship between a robust Federal
			 acquisition workforce and small business success in obtaining Federal
			 contracting opportunities.
					(3)The effect on economic growth if small
			 businesses experienced a significant reduction in small business procurement
			 activities.
					(4)The effect of the anticipated acceleration
			 of retirements by the acquisition workforce on small business procurement
			 opportunities.
					IIAcquisition
			 planning
			201.Acquisition
			 planningSection 15(e)(1) of
			 the Small Business Act (15 U.S.C. 644(e)(1)) is amended—
				(1)by striking the
			 various agencies and inserting a Federal department or
			 agency; and
				(2)by striking the period
			 and inserting
					
						and each such Federal department
			 or agency shall—(A)enumerate opportunities
				for the participation of small business concerns during all acquisition
				planning processes and in all acquisition plans;
						(B)invite the participation
				of the appropriate Director of Small and Disadvantaged Business Utilization in
				all acquisition planning processes and provide that Director access to all
				acquisition plans in development; and
						(C)invite the participation of the appropriate
				procurement center representative in all acquisition planning processes and
				provide that representative access to all acquisition plans in
				development.
						.
				
	
		December 21, 2012
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
